Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/29/2021 and 05/05/2022 have been considered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites the limitation “the base of the outer housing is disposed in the inner housing” in line 1 of the claim. This limitation is unclear and cannot be examined because it is written in a manner that makes it impossible to replicate/materialize since it is not clear how the base of the outer housing can be disposed in the inner housing, which renders the claim indefinite.  Clarification is required.
Regarding claims 3-5, the claims inherently contain the deficiencies of any base or intervening claims from which they depend. Since these claims depend from claim 2, they have not been considered with respect to prior art because claim 2 is too unclear and indefinite to be examined until revised.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luther et al. (US 20060147172 A1) hereinafter Luther.
Regarding claim 1, Luther (Figures 1-6 and annotated Figures 5 and 6 of Luther provided) teaches ([0034] - 0043]) a hardened fan-out device (tool, 44) comprising: 
an outer housing  including a main body (tool, 44) formed by a base (base portion, 71) and an outer cover (second portion, 58), the outer housing (tool, 44) having a first end and an opposite second end;  
an inner housing (plenum, 70) configured to be located inside of the outer housing (tool, 44), the inner housing (plenum, 70) having a distal end and a proximal end that respectively align with the first and second ends of the outer housing (tool, 44); 
a space defined circumferentially between the outer housing (tool, 44) and the inner housing (plenum, 70) the space being adapted to form a flow passage for a filling material (over-molding material); and 
an inner cover (lid portion, 73) adapted to be positioned on and fitted on the inner housing (plenum, 70) such that the filling material (over-molding material) is prevented from flowing into the inner housing (plenum, 70); 
the outer cover (second portion, 58) being adapted to be positioned on and fitted on the outer housing (tool, 44) such that the space and the inner cover (lid portion, 73) of the inner housing (plenum, 70) are enclosed.  

    PNG
    media_image1.png
    581
    1681
    media_image1.png
    Greyscale

Annotated Figure 5 of Luther.

    PNG
    media_image2.png
    535
    1202
    media_image2.png
    Greyscale

Annotated Figure 6 of Luther.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over by Luther et al. (US 20060147172 A1) hereinafter Luther. 
Regarding claim 6, Luther teaches the hardened fan-out device (tool, 44) of claim 1, wherein (see annotated Figures 5 and 6 of Luther above) the inner housing (plenum, 70) includes a first end-wall structure positioned at the proximal end, and a second end-wall structure positioned at the distal end, the inner housing (plenum, 70) including two opposing side walls positioned between the first and second end-wall structures that together define an inner cavity (internal cavity, 72) of the inner housing (plenum, 70).  
Luther does not specifically teach that the inner housing has two pairs of opposing side walls. However, Luther discloses ([0034]) that the terminal housing, 24 may have any shape and may accommodate any number of connector ports, 26 arranged in any manner. Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design wherein the inner housing of the hardened fan-out device has two pairs of opposing side walls positioned between the first and second end-wall structures, for the purpose of obtaining a low cost, rugged optical connection terminal that can be easily customized to provide any number of connector ports (Luther, Col. 2, lines 55-57/[0008]), since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 7, Luther teaches ([0043]) the hardened fan-out device (tool, 44) of claim 6, wherein (see annotated Figures 5 and 6 of Luther above) the first end-wall structure of the inner housing (plenum, 70) defines a cable entrance opening, and the second end-wall structure of the inner housing (plenum, 70) defines a plurality of pigtail openings (plurality of openings, 77).
Claims 8, 10-13, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Luther et al. (US 20060147172 A1) hereinafter Luther in view of Barnette, JR et al. (US 20140219621 A1) hereinafter Barnette, JR. 
Regarding claim 8, Luther teaches the hardened fan-out device (tool, 44) of claim 6, wherein there is a cavity (internal cavity, 72) of the inner housing (plenum, 70), but does not disclose that the cavity (internal cavity, 72) of the inner housing (plenum, 70) includes a spool inside thereof.
However, Barnette, JR (Figures 8 and 9) teaches [0034] guides, 238 in the enclosure, 224 of the fiber optic multiport, 210 for storing slack (e.g., extra length) of the optical fibers, 216, wherein a spool is formed by a round guide.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Luther to incorporate the teachings of Barnette, JR and provide the hardened fan-out device, wherein the cavity of the inner housing includes a spool inside thereof, for the purpose of storing excess length of the fibers around the spool to maintain a minimum bending radius (Barnette, JR, [0004]).
Regarding claim 10, Luther et al. (US 20060147172 A1) (Figures 1-14; see annotated Figures 5 and 6 of Luther above) teaches ([0034] – [0053]) a hardened fiber optic fan-out arrangement (over-molded multi-port optical connection terminal, 20) comprising: 
a hardened fan-out device (tool, 44), the hardened fan-out device including: 
an outer housing having a first end and an opposite second end; 
an inner housing (plenum, 70) configured to be located inside of the outer housing (tool, 44), the inner housing (plenum, 70) having a distal end and a proximal end that respectively align with the first and second ends of the outer housing (tool, 44); 
a space defined circumferentially between the outer housing (tool, 44) and the inner housing (plenum, 70) the space being adapted to form a flow passage for a filling material (over-molding material); and
an inner cover (lid portion, 73) adapted to be positioned on and fitted on the inner housing (plenum, 70), the inner cover (lid portion, 73) and inner housing (plenum, 70) together forming a chamber (internal cavity, 72) within the outer housing (tool, 44) such that the filling material (over-molding material) is prevented from flowing into the chamber (internal cavity, 72); and 
an outer cover (second portion, 58) being adapted to be positioned on and fitted on the outer housing (tool, 44) such that the space and the chamber (internal cavity, 72) are enclosed;
a fiber optic feeder cable (Figures 5 and 6; tether cable, 22) that projects outwardly from the first end of the hardened fan-out device (tool, 44), the fiber optic feeder cable (tether cable, 22) being optically coupled to the plurality of fiber optic pigtails (Figure 9; furcation, 40 is used to separate the individual optical fibers, 46 terminated with connectors, 32 of the tether cable, 22); 
wherein optical fibers are routed from the fiber optic feeder cable through the hardened fan-out device to the plurality of fiber optic pigtails (Figure 9; furcation, 40 is used to separate the individual optical fibers, 46 terminated with connectors, 32 of the tether cable, 22); 
wherein (see annotated Figure 5 of Luther) the filling material (over-molding material) encapsulates an end of the fiber optic feeder cable (tether cable, 22) within the outer housing (tool, 44) and encapsulates ends of the plurality of fiber optic pigtails within the outer housing (tool, 44); and 
wherein the filling material (over-molding material) does not encapsulate the optical fibers (individual optical fibers, 46) within the inner housing (plenum, 70) such that the optical fibers (individual optical fibers, 46) are configured to move freely (Figure 5, [0042]).
Luther does not specifically disclose an in-line configuration of the hardened fan-out device (tool, 44) and an outward projection of a plurality of fiber optic pigtails (individual optical fibers, 46 terminated with connectors, 32) from the second end of the hardened fan-out device (tool, 44).
However, Barnette, JR et al. (US 20140219621 A1) (Figures 3, 4, 6, 14 and 16) teaches a fiber optic multiport, 210 having an in-line configuration ([0038]; the trunk cable, 112 and the optical fibers 216 terminated with ports, 220 extend outwardly from the housing, 212 in opposite directions) and extensions, 218 having proximal ends, 228 attached to the housing, 212 and the extensions, 218 projecting away from the housing, 212 of a fiber optic multiport, 210. The extensions, 218 support sub-sets (e.g., one fiber each, two fibers each, different numbers of fibers per sub-set) of the plurality of optical fibers 216 ([0028]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Luther to incorporate the teachings of Barnette, JR to provide an in-line configuration and an outward projection of a plurality of optical fiber pigtails from the second end of the hardened fanout device for the purpose of providing a compact fiber fan-out and routing device for use in-line, as suggested by the teachings of Barnette, JR. (Barnette, JR, [0004]).
Regarding claim 11, Luther in view of Barnette, JR teaches the hardened fiber optic fan-out arrangement of claim 10. Barnette, JR (Figures 3 and 4) further discloses ([0036]) that the optical fibers (optical fibers 216) are routed through the hardened fan-out device (fiber optic multiport, 210) without any splices within the hardened fan-out device (fiber optic multiport, 210).  
Regarding claim 12, Luther in view of Barnette, JR teaches the hardened fiber optic fan-out arrangement of claim 10. Luther (see annotated Figure 6 of Luther) further discloses ([0043]) the hardened fan-out device (tool, 44) includes an end-wall defining separate openings (a plurality of openings, 77) for each of the plurality of fiber optic pigtails (optical fibers, 46 terminated with connectors, 32).
Regarding claim 13, Luther in view of Barnette, JR teaches the hardened fiber optic fan-out arrangement of claim 12. Luther (Figures 2, 3, and 4) further discloses ([0039]) that the end- wall is secured to the outer housing of the hardened fan-out device (tool, 44) by a slide-fit interface (end cap, 48).  
Regarding claim 15, Luther in view of Barnette, JR teaches the hardened fiber optic fan-out arrangement of claim 10.  Barnette, JR (Figures 3, 13 and 16) further discloses ([0040]) the plurality of fiber optic pigtails (plurality of optical fibers) have free ends that include hardened de-mateable fiber optic connection interfaces (hardened ports, 220).  
Regarding claim 18,  Luther et al. (US 20060147172 A1) (Figures 1-14; see annotated Figures 5 and 6 of Luther above) teaches a method of fabricating a fan-out assembly (over-molded multi-port optical connection terminal, 20) for a fiber optic feeder cable (tether cable, 22) which includes a plurality of fiber optic pigtails (individual optical fibers, 46 terminated with connectors, 32), the method comprising: 
providing a hardened fan-out device (tool, 44), the hardened fan-out device (tool, 44) having an outer housing and an inner housing (plenum, 70), a space being defined between the outer and inner housings (plenum, 70); 
routing optical fibers from the fiber optic feeder cable through the hardened fan-out device to the plurality of fiber optic pigtails (Figure 9; furcation, 40 is used to separate the individual optical fibers, 46 terminated with connectors, 32 of the tether cable, 22); 
terminating free ends of the plurality of fiber optic pigtails to a plurality of fiber optic connectors (Figure 9; furcation, 40 is used to separate the individual optical fibers, 46 terminated with connectors, 32 of the tether cable, 22);
 covering the inner housing (plenum, 70) of the hardened fan-out device (tool, 44) with an inner cover (lid portion, 73); 
applying a filling material (over-molding material) over the inner housing (plenum, 70) and into the space defined between the outer and inner housings, wherein the filling material (over-molding material) does not enter the inner housing (plenum, 70) (Figure 5, [0042]); and 
covering the outer housing of the hardened fan-out device (tool, 44) with an outer cover (second portion, 58) to enclose the inner cover (lid portion, 73) and inner housing (plenum, 70) of the hardened fan-out device (tool, 44). 
Luther does not specifically disclose routing excess slack of the optical fibers about a spool positioned within the inner housing of the hardened fan-out device; 
However, Barnette, JR (Figures 8 and 9) teaches [0034] guides, 238 in the enclosure, 224 of the fiber optic multiport, 210 for storing slack (e.g., extra length) of the optical fibers, 216, wherein round guides that forms spools are provided.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Luther to incorporate the teachings of Barnette, JR and provide a method for routing excess slack of the optical fibers about a spool positioned within the inner housing of the hardened fan-out device, for the purpose of storing excess length of the fibers around the spool to maintain a minimum bending radius.
Regarding claim 19, Luther in view of Barnette, JR teaches the method of claim 18. Barnette, JR (Figures 3 and 4) further discloses ([0036]) the step of routing the optical fibers (optical fibers 216) through the hardened fan-out device (fiber optic multiport, 210) is without any splices within the hardened fan-out device (fiber optic multiport, 210).  
Regarding claim 20, Luther in view of Barnette, JR teaches the method of claim 18. Barnette, JR (Figures 3, 4, 6, 14 and 16) further discloses ([0038]) the step of providing the hardened fan-out device includes providing a hardened fan-out device (fiber optic multiport, 210) having an in-line configuration (the trunk cable, 112 and the optical fibers 216 terminated with ports, 220 extend outwardly from the housing, 212 in opposite directions).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Luther et al. (US 20060147172 A1) hereinafter Luther in view of Desard et al. (US 20200088964 A1) hereinafter Desard.
Regarding claim 9, Luther teaches the hardened fan-out device (tool, 44) of claim 1, further comprising the second end of the outer housing (tool, 44), but does not disclose a sealing gel block positioned at the second end of the outer housing (tool, 44).
However, Desard (Figures 2A-2D) teaches ([0051]) a base portion, 200 of a fiber terminal having an inner wall and a cover (not shown in the art) that can be positioned on the base portion, 200 to form a protective housing. A sealing gasket can be placed between the base portion and the cover to improve the environmental protection of the interior of the protective housing when the cover is assembled on to the base.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Luther to incorporate the teachings of Desard and provide the hardened fan-out device, further comprising a sealing gel block positioned at the second end of the outer housing, for the purpose of providing a hardened advanced cable entry device useful for plug and play fiber to the home network expansions (Desard, [0002]).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Luther et al. (US 20060147172 A1) hereinafter Luther in view of Barnette, JR et al. (US 20140219621 A1) hereinafter Barnette, JR and Geens et al. (US 20210141185 A1) hereinafter Geens.
Regarding claim 16. Luther in view of Barnette, JR teaches the hardened fiber optic fan-out arrangement of claim 15, but does not disclose the hardened de-mateable fiber optic connection interfaces that include twist-to-lock connection interfaces. 
However, Geens (Figure 13) teaches ([0056]) hardened male fiber optic connector, 119  that includes a twist-to-lock interface (e.g., threaded coupler 120, a coupler with a bayonet-style interface, etc.). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Luther to incorporate the teachings of Barnette, JR and Geens and provide the hardened fiber optic fan-out arrangement, wherein the hardened de-mateable fiber optic connection interfaces include twist-to-lock connection interfaces, for the purpose of providing an optical fiber enclosures and related equipment with enhanced connectivity options (Geens, [0002]).
Regarding claim 17, Luther in view of Barnette, JR and Geens teaches the hardened fiber optic fan-out arrangement of claim 16. Geens (Figure 13) discloses ([0056]) the twist-to-lock connection interfaces that include threads or bayonet style connection interfaces.   
Allowable Subject Matter
Claims 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the device defined by claim 14, further comprising a boot-like structure mounted on the end-wall; in combination with all of the limitations intervening claim 12, and all of the limitations of base claim 10.
Luther and Barnette, JR, discussed above with respect to claims 10, and 12 are the most relevant prior art references known, but these references do not teach or reasonably suggest the combination of limitations set forth in claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Makrides-Saravanos et al. (US 20180059326 A1) teaches an optical splitter module that includes a housing, a splitter chip, a plurality of optical fibers, and a base member enabling smaller packaging. 
Saravanos et al. (US 20100054664 A1) teaches an optical fiber splitter that has a higher density fiber optic array that allows for smaller packaging. 
Choi et al. (KR 20020061866 A) teaches a fanout cord having a multifiber branching unit with a fiber block connecting part is provided to reduce optical loss in branching a multi optical fiber into a plurality of single optical fibers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOJAN PULLOCKARAN PAVUNNY whose telephone number is (571)272-8419. The examiner can normally be reached M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHOJAN PULLOCKARAN PAVUNNY/Examiner, Art Unit 2874                                                                                                                                                                                                        07/29/2022

/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874